Title: From James Madison to John Lewis Thomson, ca. 16 March 1817
From: Madison, James
To: Thomson, John Lewis


Letter not found. Ca. 16 March 1817. Offered for sale in Anderson Catalogue No. 958 (9–10 May 1912), item 161, where it is described as being an extract of a letter “to the author of ‘Historical Sketches of the Late War’ thanking him for the book, and praising the work.” Also offered for sale in Harmers of New York, Sale 2858 (12 June 1990), item 20, where it is noted the envelope was addressed and franked by JM and postmarked “Wash City Mar 16.” John Lewis Thomson was the author of Historical Sketches of the Late War, between the United States and Great Britain (Philadelphia, 1816; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 39079).
